DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shawn Lee on 25 March 2021.
The application has been amended as follows: 
15. (Currently Amended) A multilayer ceramic electronic component comprising: a ceramic body including dielectric layers and a plurality of internal electrodes disposed to face each other with each of the dielectric layers interposed therebetween, the ceramic body having first and second surfaces disposed to oppose each other in a thickness direction, third and fourth surfaces connected to the first and second surfaces and disposed to oppose each other in a length direction, and fifth and sixth surfaces connected to the first to fourth surfaces and disposed to oppose each other; and first and second external electrodes disposed on the third and fourth surfaces of the ceramic body and electrically connected to the internal electrodes, respectively, wherein the first and second external electrodes include electrode layers electrically connected to the internal electrodes and conductive resin layers disposed on the electrode layers, and the first and second external electrodes extend to the first and second surfaces of the ceramic body, (Ra* 100/BW) < 1.0, where Ra is a surface roughness of the first or second surface of the ceramic body, and BW is a distance from an outer edge of one of the first or second external electrodes disposed on the first or second surface to an inner edge thereof, and wherein the first and second external electrodes are devoid of a surface roughness; wherein the surface roughness of the first or second surface of the ceramic body is greater than 1.5 micrometer.
17. (Canceled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 13 and 15, the prior art fails to teach, or fairly suggest, the recited range of surface roughness, in combination with the recited relationship Ra*100/BW <1.0, when further taken in conjunction with the remaining respective limitations for each independent claim.  Claims 3-12, 14, and 16 are allowed by virtue of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DION FERGUSON/Primary Examiner, Art Unit 2848